Citation Nr: 1144760	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-39 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

(The issues of entitlement to an initial rating in excess of 30 percent for service connected posttraumatic stress disorder and entitlement to service connection for peripheral neuropathy of the upper and lower extremities, heart disorder, prostrate disorder, erectile dysfunction, right hand disorder, anemia, skin disorder, residual scar of the right eye,  and whether new and material evidence has been received to reopen the claims of entitlement to service connection for arthritis, sleep apnea, and hiatal hernia (also claimed as acid reflux and ulcer), will be addressed in a separate single judge decision).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In September 2010, the Veteran testified at a Travel Board hearing before Veterans Law Judge Crawford.  A transcript of this hearing is associated with the claims folder.  Testimony taken from the Veteran pertained to claims of entitlement to service connection for residuals of a neck injury, bilateral hearing loss, and tinnitus.  In January 2011, the Veteran testified at a Travel Board hearing before Veterans Law Judge Wilkins.  A transcript of this hearing is also associated with the claims folder.  Testimony taken from the Veteran pertained to several claims including the aforementioned claims.  

An appeal can be assigned only to an individual Veterans Law Judge (VLJ) or to a panel of not less than three VLJs.  See 38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.2(b).  VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel.  Where a "claimant's appeal is assigned to a Board panel in a piecemeal fashion," the United States Court of Appeals for Veterans Claims held in Arneson v. Shinseki that the "claimant must still be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case."  24 Vet. App. 379, 386 (2011).  This does not mean that the hearing must be held before every member of the panel at the same time, but rather "only that [the appellant] be afforded the opportunity to be heard . . . by every panel member who will decide his case."  Id.  

Here, as two VLJs held hearings on common issues before the Board, a panel decision on the common issues is required.  Accordingly, in a July 2011 letter, the Veteran was offered the opportunity for a hearing before a third VLJ who will participate in a decision on these issues.  In July 2011, the Veteran requested a third hearing at the RO before a VLJ from a traveling section of the Board.  Therefore, the case must be remanded to the RO to schedule a Travel Board hearing as requested. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing before a Veterans Law Judge at the next available opportunity.  A copy of the notice to the Veteran of the scheduling of such hearing should be placed in the record.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


